UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7301


RUSSELL LEE MCBEE,

                    Plaintiff - Appellant,

             v.

ERIC WILSON, Warden; KATHERINE LAYBOURN, Medical Administrator;
MARK DICCOCO, Clinical Director; J. F. CARAWAY, Regional Director,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:16-cv-00160-RCY)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Russell Lee McBee, Appellant Pro Se. Jonathan Holland Hambrick, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Russell Lee McBee appeals the magistrate judge’s order granting summary

judgment to the Defendants and dismissing his civil rights complaint. * We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the magistrate judge. McBee v. Wilson, 3:16-cv-00160-RCY (E.D. Va. Sept. 1, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




      *
           The parties consented to the jurisdiction of the magistrate judge.

                                                2